Title: To Benjamin Franklin from Martin Howard, Junior, 14 May 1765
From: Howard, Martin, Jr.
To: Franklin, Benjamin


Dear Sir-
Newport Rhode Island May 14. 1765.
I had the Honour to write you some time past and mentioned to you the Petition Joseph Harrison Esqr. is possessed of, signed by a few here who wish for a royal Government; As you was engaged in a Project some what similar, I thought it not improper to communicate the Affair to you. The Intelligence I have recieved respecting it, is not very favourable, but I have understood, that your Views with regard to your Province bear the same Aspect, perhaps however by this Time, things may have taken a different Turn.
Doctr. Moffatt sent you under the Care of Mr. Harrison a pamphlet entitled a Letter from Hallifax containing Remarks upon our Governors Rights of Colonies this has produced several Replys, and involved me in a Paper War, wherein I have taken the Side of Mother Country against her Ungrateful Sons. I would send you the Defence of the Hallifax Letter which I lately published, if this Conveyance [were?] more direct, it would give you some Idea of the Unfilial Temper of the Colonists to the Mother Country—the part I have taken has made me not a little obnoxious, and furnishes me with a Plea for what follows. The English prints acquaint Us that it is probable, a Native of each Colony will be appointed Reciever of the Stamp Duties. Should this be the Case, it may possibly fall in your Way, as you are an American, to recommend some person for that purpose. If no other Connection claims the Preference I would ask your Friendship to name me for that office, or any other in the Stamp Office which you may think worth accepting. Doctr. Moffatt writes Mr. Harrison by this Conveyance and mentions the same thing, to him. And I have interested my Friend the Surveyer General Mr. Temple, in the same Business, and I have now only to ask your Pardon for this Freedom.
Party is high at Philadelphia, and it seems every Measure of Decency is renounced by your Antagonists there. If this quarter of the World afforded any thing that could give you Entertainment I would communicate it. Mr. Ward is elected Governor of this Colony for the present Year by a great Majority.
I am with much Respect Sir. Your most Obedient and most humble Servant
Mar Howard Junr.
Doctr. Franklin
 
Addressed: To / Benjamin Franklin Esqr / L.L.D. / In / London.
